Affirmed and Memorandum Opinion filed May 6, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00847-CR
____________
 
JOSE MEJIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 1193550
 

 
MEMORANDUM
 OPINION
A jury convicted appellant of possession of less than one
gram of cocaine.  On October 2, 2009, the trial court sentenced appellant to
confinement for two years in the State Jail Division of the Texas Department of
Criminal Justice, and the sentence was probated for two years.  Appellant was
ordered to serve 180 days in the Harris County Jail as a condition of his
community supervision.  Appellant filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit.  The brief meets the requirement
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  Appellant requested that the record be provided to him, and this
court directed the Harris County District Clerk’s office to send appellant a
copy of the record.  The district clerk’s office has advised this court that
appellant received a copy of the record.  More than forty-five days have
elapsed, and appellant has not filed a pro se response or a request for an
extension of time.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce. 
Do Not Publish — Tex. R. App. P. 47.2(b).